Filed:  December 3, 1999
IN THE SUPREME COURT OF THE STATE OF OREGON


In the Matter of the Compensation

of Kenneth P. Bundy, Claimant.


FRED MEYER, INC.,

	Respondent on Review,

	v.


KENNETH P. BUNDY

	Petitioner on Review,

	and


DEPARTMENT OF CONSUMER AND 

BUSINESS SERVICES,

	Respondents.


(WCB 95-07510; CA A95905; SC S46365)


	On Appeal from the Court of Appeals.*


	Argued and submitted November 8, 1999.


	Roger Ousey, of Bischoff, Strooband & Ousey, P.C., Medford, argued the cause and filed
the brief for petitioner on review Kenneth P. Bundy.


	Craig A. Staples, Vancouver, Washington, argued the cause and filed the brief for
respondent on review.


	Megan A. Flynn, of Pozzi Wilson Atchison, LLP, Portland, filed a brief for amicus curiae
Oregon Trial Lawyers Association.


	David L. Runner, Lead Appellate Counsel, Salem, filed a brief in the Court of Appeals
for amici curiae SAIF Corporation and Timber Products Company.


	Before Carson, Chief Justice, and Gillette, Van Hoomissen, Durham, Leeson, and Riggs,
Justices.**


	MEMORANDUM OPINION


	The petition for review is dismissed as improvidently allowed.




	*Judicial review from the Workers' Compensation Board.

 159 Or App 44, 978 P2d 385 (1999).


    **Kulongoski, J., did not participate in the consideration or decision of this case.